Citation Nr: 0510366	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  96-12 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional right rib and back disabilities, claimed as 
resulting from inadequate VA treatment related to a June 15, 
1988 boating accident injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel
INTRODUCTION

The appellant had active service from June to July 1948. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1995 rating decision by 
the St. Petersburg, Florida, Regional Office (RO), which, in 
part, denied § 1151 benefits for additional right rib and 
back disabilities claimed as resulting from inadequate VA 
treatment related to a June 15, 1988 boating accident injury.  
In August 1999, a Travel Board hearing was held before the 
undersigned Board Member.

In February 2000, the Board remanded the aforestated § 1151 
appellate issue involving right rib and back disabilities to 
the RO for additional evidentiary development.  

In April 2002, the Board undertook additional development on 
said appellate issue, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  However, during the pendency of the appeal, 
on May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled American 
Veterans v. Secretary of Veterans Affairs invalidated a 
portion of the Board's development regulations, specifically 
38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  Consequently, in light of 
that Federal Circuit case, in December 2003 the Board 
remanded the case to the RO for additional development, 
including readjudication that considered any additional 
evidence obtained pursuant to the Board development 
regulations in effect prior to said judicial invalidation.  

In a recent written statement, appellant presented additional 
substantive arguments concerning the appellate issue.  
Accordingly, the Board has reframed the appellate issue as 
that delineated on the title page of this remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will provide notice if further 
action is required on appellant's part.  


REMAND

With respect to procedural matters, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), as codified at 38 U.S.C.A. 
§ 5100 et seq. (West 2002), became law.  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Although the RO issued appellant a VCAA 
letter, the April 2004 VCAA letter in question is deficient.  
For example, the VCAA letter in question was rather general 
and cursory, and erroneously advised appellant that he needed 
to submit evidence showing that additional disability 
resulted from VA fault.  

However, it should be pointed out that since the appellant's 
§ 1151 benefits claim was filed prior to October 1, 1997, the 
amendments to 38 U.S.C.A. § 1151 implemented by section 
422(a) of Pub. L. No. 104-204, the Department of Veterans 
Affairs and Housing and Urban Development, and Independent 
Agencies Appropriations Act, 1997, 110 Stat. 2874, 2926 
(1996) are inapplicable.  See VA O.G.C. Prec. Op. No. 40-97 
(Dec. 31, 1997) (Precedent Opinion of the VA General 
Counsel).  The amended § 1151 precludes compensation in the 
absence of negligence or other fault on the part of VA, or an 
event not reasonably foreseeable.  However, the pre-amendment 
"strict liability" version of § 1151 is applicable in the 
instant case.  Since it does not appear that the RO has 
adequately satisfied the VCAA requirements, a remand of the 
case appears necessary for procedural due process concerns.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additionally, although pursuant to the Board's December 2003 
remand, a VA examination was conducted in May 2004 with 
medical opinion rendered on the § 1151 benefits claim in 
question, the examiner did not adequately address all of the 
substantive questions set out in the remand directives, and 
primarily dealt with a limited opinion as to the etiology of 
only a thoracic spine condition.  See Stegall v. West, 11 
Vet. App. 268 (1998). 

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should send appellant 
adequate written notification as to 
the information and evidence 
necessary to substantiate the § 1151 
benefits claim at issue, including 
which evidence is to be provided by 
the appellant, and which by VA.  See 
Quartuccio, supra.; and the VCAA.

2.  With respect to the issue of 
§ 1151 benefits for additional right 
rib and back disabilities claimed as 
resulting from inadequate VA 
treatment related to a June 15, 1988 
boating accident, the RO should 
arrange for the same VA physician 
who conducted the May 2004 
examination, or if unavailable, 
another appropriate physician, to 
review the entire claims folders, 
including all x-ray films/x-ray 
reports of the rib and back areas, 
examine appellant if necessary, and 
express opinion, including the 
degree of probability expressed in 
terms of is it at least as likely as 
not (i.e., is there at least a 50 
percent probability), regarding the 
following questions:

(a) Are any rib and back 
abnormalities due to the June 15, 
1988 fall in question?  Please 
comment on x-ray reports of record, 
including an in-service x-ray study 
of the right 3rd-5th ribs, that was 
interpreted as negative (a service 
medical record had noted a prominent 
costochondral junction at the right 
4th rib area); October-November 1954 
private clinical records, which 
indicated that appellant underwent 
surgical excision of the L5 vertebra 
spinal process due to diagnosed 
spina bifida occulta after a January 
1954 fall and noted a history of 
tumors removed from between the 
right 4th and 5th ribs at age 18; a 
June 15, 1988 x-ray study of the 
lumbosacral spine with right rib 
detail, that was interpreted as 
negative after the June 15, 1988 
fall in question; a subsequent 
October 14, 1988 x-ray study of the 
lower ribs, that was interpreted as 
showing a rib fracture (with the 
actual x-ray interpreted in April 
2000 by a fee-basis physician as 
showing fractures of the left 8th-
11th posterior ribs); and a March 
1997 x-ray study, that was 
interpreted as showing fractures of 
the right 8th-11th posterior ribs.

(b) If any rib and back 
abnormalities are due to the June 
15, 1988 fall in question or were 
otherwise present on or about June 
1988, (1) was the medical care 
provided by VA during the period 
after said June 1988 fall properly 
administered (including appropriate 
diagnostic tests ordered and proper 
treatment and timely diagnoses 
rendered); (2) did that VA treatment 
cause any permanent additional 
disabilities of the rib and back 
areas, and if so, what are the 
additional disabilities; and (3) did 
that VA treatment after said June 
15, 1988 fall permanently worsen any 
disabilities of the rib and back 
areas that may have been present 
prior to that fall (versus the 
continuance or "natural 
progression" of any preexisting 
disabilities of the rib and back 
areas)?

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon by the examiner.  Any opinions 
expressed should be accompanied by 
adequate explanations.  

3.  The RO should review any 
additional evidence submitted 
(including appellant's substantive 
arguments) and readjudicate the 
§ 1151 benefits appellate issue, 
under all appropriate court 
precedents and statutory and 
regulatory provisions (including, 
but not limited to, the pre-
amendment "strict liability" 
version of 38 U.S.C.A. § 1151).

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




